DECISION
The application of the above-named defendant for a review of the sentence of 2 years, imposed on March 22nd, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears ■sufficiently lenient in that defendant was convicted of uttering a fraudulent check punishable by not more than 5 years imprisonment •or by a fine of not more than $5000, or both, and first received a ■3-year deferred imposition of sentence which was later revoked for ■added fraudulent check writing, yet was given but a 2-year sentence with jail time credit of 52 days, and will be eligible for parole consideration in January, 1969 after being received September 27, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.